Citation Nr: 0309372	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for left leg 
amputation, claimed as loss of use as secondary to the 
service connected tinea cruris, tinea pedis and tinea 
versicolor.  

2.  Entitlement to service connection for residuals of neck 
injury.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an increased evaluation for left mandible 
fracture residuals, currently rated as 30 percent disabling.

5.  Entitlement to an increased evaluation for tinea cruris, 
tinea pedis, and tinea versicolor, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel 


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from two rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 1999 rating decision the RO continued 
the 30 percent evaluation for tinea cruris, tinea pedis and 
tinea versicolor; increased the evaluation for left mandible 
fracture residuals to 30 percent; and denied the veteran's 
claim of entitlement to service connection for neck injury 
residuals and for a back disability.  In a July 2000 rating 
decision the RO denied the veteran's claim of entitlement to 
service connection for left leg amputation, claimed as loss 
of use as secondary to the service connected tinea cruris, 
tinea pedis and tinea versicolor.  

The issues of entitlement to increased ratings for left 
mandible fracture residuals and for tinea cruris, tinea pedis 
and tinea versicolor and entitlement to service connection 
for neck injury residuals and a back disability will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran's left leg amputation was not related to a 
service-connected disability, the veteran does not have the 
anatomical loss or loss of use of his left leg due to a 
service connected disability, and the functioning of the left 
leg is not so limited due to a service connected disability 
so as to prevent use of a prosthetic appliance.  



CONCLUSION OF LAW

The criteria for service connection for amputation of the 
left leg, claimed as loss of use, as secondary to a service-
connected disability are not met.  38 U.S.C.A. §§ 1114, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.310, 3.350, 4.63 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

In this case, an August 2001 VA letter informed the veteran 
of the evidence needed to substantiate the claim concerning 
service connection for amputation of his left leg.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination concerning the service-connected skin disability, 
which is the basis for his claim for secondary service 
connection, in February 1999.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection is warranted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

In this case, the veteran is essentially claiming that he 
cannot use a prosthesis for his left leg amputation due to 
his service-connected tinea.  Thus, he is claiming that he 
has loss of use of his left lower extremity due to the 
service-connected skin disability.  

Loss of use of a hand or a foot, for the purposes of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2002).

With the above legal criteria in mind, the facts and 
contentions will be summarized. Service connection is in 
effect for left mandible fracture residuals rated as 30 
percent disabling; tinea cruris, tinea pedis and tinea 
versicolor rated as 30 percent disabling; and hemorrhoids 
rated as 10 percent disabling.  In February 2000 the veteran 
wrote that his service connected skin disorder, which is on 
and around his left leg stump prevents him from using his 
left leg below the knee prosthesis.  He indicated that this 
kept him wheelchair bound on a regular basis.  He is claiming 
a secondary service connected disability for loss of use of 
his left leg caused by the service connected skin disability.  

A December 1985 Social Security Administration Decision noted 
that the veteran alleged disability due to a below the knee 
amputation of the left leg as a result of a motorcycle 
accident.  He suffered a severe crush injury to the left leg 
with a fracture of the femur and the tibia, which he 
sustained in a motorcycle accident.  

At the February 1999 VA examination there was a chronic 
hypoplastic rash that appeared to be located in the veteran's 
left thigh and just below the knee.  The veteran had his 
prosthesis on and this was removed without difficulty.  The 
diagnoses were dermatophytosis, tinea corpis status post 
tinea versicolor, keratosis pilaris and status post Monod's 
abscesses.  

VA outpatient treatment record, dated July 1999, showed that 
the veteran reported an ulcerated area on the stump and that 
he also had a service connected rash.  The assessment was 
infective dermatitis with ulcers on the left leg.  In 
September 1999 the veteran complained of a rash since service 
on his left leg.  He complained of edema in the left leg with 
prosthesis.  The assessment was cellulitis of the left stump.  
In October 1999 the veteran presented with a pruritic scaly 
rash on his left thigh above his prosthesis.  The assessment 
was contact dermatitis vs. friction exthanter on the left 
leg.  

The evidence above shows that the veteran's inability to use 
his prosthesis is not due to his service connected tinea 
cruris, tinea pedis and tinea versicolor but rather to other 
non-service connected skin disorders, specifically infective 
dermatitis with ulcers, cellulitis, contact dermatitis vs. 
friction exthanter.  Thus, while the Board has carefully 
considered the contentions of the veteran, the controlling 
factor in the denial of the veteran's claim is the lack of 
clinical evidence reasonably suggestive that his service 
connected tinea cruris, tinea pedis and tinea versicolor 
prevent use of his prosthesis.  Consequently, there is no 
basis upon which to grant service connection for the left leg 
amputation, claimed as loss of use of the left leg.





ORDER

Entitlement to service connection for left leg amputation, 
claimed as loss of use as secondary to the service connected 
tinea cruris, tinea pedis and tinea versicolor, is denied.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  In 
particular, the RO is requested to issue a 
VCAA letter on the issues of entitlement 
to higher disability evaluations for left 
mandible fracture residuals and for tinea 
cruris, tinea pedis and tinea versicolor.  

2.  The veteran should be afforded a VA 
examination to determine the nature of the 
claimed neck and back disability and 
whether such disability was incurred or 
aggravated during the veteran's active 
military service.  The claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  The 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not that the veteran's neck or back 
disorders were sustained when the veteran 
sustained a left mandible fracture in 
service.  The examiner is also requested 
to specifically discuss the August 2000 
medical opinion of Dr. Kale.  The 
scientific basis for the opinion expressed 
should be provided.  All indicated special 
studies deemed necessary should be 
accomplished.  

3.  The veteran should be afforded a VA 
examination to determine the extent of 
disability from the service-connected 
tinea cruris, tinea pedis and tinea 
versicolor.  Specifically the 
dermatologist is to address both the old 
and the revised rating criteria of 
38 C.F.R. § 4.118, schedule of ratings 
for the skin.  The claims folder should 
be made available to the examiner for 
review.  The examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

